DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
Based on the Amendment, Examiner determined the claims are in condition for allowance, except for the double patenting rejection. As such, Examiner contacted Applicant on February 24, 2022, who agreed to file a terminal disclaimer. 

Allowable Subject Matter
Claims 1-25 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the independent claims, along with the arguments, see page 10, filed January 25, 2022, with respect to the claims being implemented into a practical application have been fully considered and are persuasive. Claim 1 requires a graph of question word nodes and answer word nodes being provided that are generated from a set of training data for a given domain in the form of training question texts and training answer texts. The answer word nodes are of disjoint words that do not occur in both a training question text and an associated training answer text. Edges are provided between a disjoint pair of a question word node for a question word in a training question and an answer word node for a disjoint answer word in an associated training answer. Input nodes are activated in the graph for at least some words in the user query input. A spreading activation is applied through the graph to generate candidate words that are provided 
Claim 10 requires a set of training data in a given domain being provided in the form of training question texts and training answer texts. Disjoint answer words in a training answer text are identified that do not occur in an associated training question text. Nodes are added to a graph as question word nodes and answer word nodes. The answer word nodes are for the identified disjoint answer words in the set of training data. Edges are added to the graph between a disjoint pair of a question word in a training question and a disjoint answer word in an associated training answer. Input nodes are activated in the graph for at least some words in the user query input, and a spreading activation is applied through the graph to generate candidate words, which are provided to the search engine for expansion of the user query input. Claim 19 includes similar language and is allowable for the same reasons as claim 10.
The dependent claims are allowed for the same reasons as the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165